Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Rejection 


 The Status of Claims:
Claims 1-8, 11-16 are pending. 
Claims 1-8, 11-14 are rejected. 
Claims 15-16 are withdrawn from consideration.


DETAILED ACTION
1. 	Claims 1-8, 11-14 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that his application is a 371 of PCT/US2018/063193 11/30/2018
which claims benefit of 62/611,177 12/28/2017
    Drawings
3.         The drawings filed on 6/10/2020 are accepted by the examiner. 
        IDS
4.          The IDS filed on 9/14/2020 has been reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-8, 11-14) on 5/13/22 is acknowledged.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected groups II-III, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
	Claims 1-8, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claims 1 , 3-4 and 6, the phrase ” preferentially removes impregnation solution not contained in the pores “is recited. This expression is vague and indefinite because the claim does not elaborate when it is not preferentially for removing impregnation solution not contained in the pores. The examiner recommends to remove the term “preferentially” from the claim.

at is meant by the phrase ” a time and temperature sufficient to form a silver catalyst “I, The examiner recommends to put the specific time  and temperature ranges for forming the silver catalyst. 

In claim 2, the phrase ” a time and temperature sufficient to form a silver catalyst “is recited. This expression is vague and indefinite because the specification does not elaborate what is meant by the phrase ” a time and temperature sufficient to form a silver catalyst “I, The examiner recommends to put the specific time  and temperature ranges for forming the silver catalyst. 
In claim 7, the term" about ” is recited. This expression is vague and indefinite because of the following reason: 
    PNG
    media_image1.png
    200
    645
    media_image1.png
    Greyscale

The examiner recommends to remove the term" about”. from the claims.  Appropriate correction is required.
In claim 12-15, the phrase “volatile silicone is selected from the group consisting


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Klopries et al.(US 5,734,068)..

Klopries et al discloses silver catalysts suitable for the manufacture of ethylene oxide by the partial oxida­tion of ethylene in the gas phase. More particularly, the present invention pertains to silver catalysts supported on a macroporous ceramic support in which the silver particle size is related to the macropore size. (see col. 1 ,lines 14-19). This is identical with the claim regardless of its claim is being depend upon the process claim.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klopries et al.(US 5,734,068) in view of Krijger (US 3,563,913) and (Surfactant , Wikipedia,May, 2016).
. (currently amended) A process for preparing a silver-containing catalyst suitable for the oxidation of ethylene to ethylene oxide (EO) comprising the steps of: (a) providing a support having pores; (b) providing a silver-containing impregnation solution; (c) adding an amount of surfactant to the impregnation solution, wherein the surfactant is added to the impregnation solution in an amount of from 0.4% by weight to 4.0% by weight of silver in the impregnation solution; (d) contacting the support with the surfactant-containing impregnation solution; (e) removing at least a portion of the impregnation solution prior to fixing the silver upon the carrier in a manner which preferentially removes impregnation solution not contained in the pores.  
2. (original) The process of claim 1 further comprising the additional step of: (f) roasting at least once, the impregnated catalyst support member from step (d) for a time and temperature sufficient to form a silver-containing catalyst useful for the epoxidation of olefins.  
3. (original) The process of claim 1, wherein the preferential removing step (d) is carried out using a centrifuge.  
4. (original) The process of claim 1, wherein the preferential removing step (e) is carried out by allowing the impregnated catalyst support member to drain using gravity.  
5. (currently amended) The process of claim 1, wherein the impregnation step [(e] (d) is carried out two or more times; or wherein the removing step [(d)] (e) is carried out two or more times and under two or more different process conditions.  
6. (original) The process of claim 1 wherein the support has a first set of support pores having a first size range and at least a second set of support pores having a second size range wherein the second size range is smaller than the first size range, and wherein the removing step (d) preferentially removes silver impregnation solution contained in the first set of support pores of the porous multimodal catalyst support as compared to silver impregnation solution contained in the at least second set of pores of the porous multimodal catalyst support.  
7. (original) The process of claim 6, wherein the first pore size range of the first set of pores of the support is from about 3 microns to about 200 microns; and wherein the second pore size range of the second set of pores of the support is from about 0.01 micron to about 3 microns.  
8. (original) The process of claim 1 wherein the surfactant is one or more of nonylphenol ethoxylates, alkyl polyglucosides, phosphate esters, secondary alcohol alkoxylates, alkylphenyloxide disulfonate salts, low foam surfactants, sulfates or sulfonates.  
9. (cancelled)  
10. (cancelled)  
11. (original) The process of claim 1, wherein the first silver-containing impregnation solution further comprises one or more promoters.  
12. (original) The process of claim 1, wherein the support comprises alpha- alumina.  
13. (currently amended) The process of claim 1, wherein a silver loading of at least 10 weight percent is provided on the porous 
14. (original) A silver-containing epoxidation catalyst useful for the oxidation of ethylene to ethylene oxide prepared according to claim 1; wherein the catalyst comprises at least one catalytic species deposited on a porous support; wherein the at least one catalytic species is silver.


Determination of the scope and content of the prior art

Klopries et al. discloses an ethylene oxide catalyst as in claim 14 comprising a macroporous alpha alumina support silver and cesium. To give a high selectivity of the silver catalyst, the catalyst support has as few micropores and mesopores as possible as in Claim 6 (in part) The catalyst in the example 1 is made by impregnating the support with silver in two steps (cesium is added in the second step). The impregnation solution contains a surfactant (a laurylamine ethoxylate) and excess impregnation solution is removed from the support by decanting (draining). The catalyst is dried after each step and roasted after the second step. The two impregnation and removing steps are considered to be different at least because a different solution is used in each step in the following example.

    PNG
    media_image2.png
    398
    631
    media_image2.png
    Greyscale

as in Claims 6-7 and 12-13
To a solution of 1778 g of silver nitrate in 1.7 1 of fully deionized water were added 1.6 1 of a 25 wt.% aqueous sodium hydroxide solution. The precipitated silver hydrox­ide was isolated by filtration, washed free of nitrate with fully deionized water, and stirred with fully deionized water to form a slurry. 692 g of crystalline oxalic acid were added with cooling. The silver oxalate obtained was admixed with 566 g of ethylenediamine, 296 g of monoethanolamine and 4.0 g of laurylamine ethoxylate (10 mol of ethylene oxide/mol of laurylarnine )(= 0.35 wt.% of the total amount of silver added as silver nitrate). To the concentrated silver oxalate amine complex solution so obtained were added 2436 g of the above-descended dry support. The mixture was agitated  by rotation in a suitable vessel and heated to about 40° C. The impregnated support was degassed by reducing the pressure until gentle boiling occurred, Subsequently the supernatant liquid was decanted  as in Claim 4 and the treated support dried at from 105 to 120° C. in a stream of nitrogen. The  dried catalyst was admixed with a mixture containing the previously decanted liquid  as in cAlim 5and an aqueous solution of 2.84 g of CsN03 as in Claim 11 The impregnated support was again degassed as above at about 40° C. at reduced pressure. The treated support was then dried at from 105° to 150° C. in a stream of nitrogen. For pyrolysis, the treated support was heated at a rate of  1 ° C./s up to 210° C. and maintained at this temperature for 1 hour. During pyrolysis the support was flushed with a nitrogen/hydrogen stream containing 4% by volume of hydrogen. The characteristics of the finished silver catalyst can be found on the next page. 

    PNG
    media_image3.png
    307
    613
    media_image3.png
    Greyscale

(see col. 4-5, example I)

The current invention, however, differs from the prior art in that the claimed surfactant added to the impregnation solution in an amount of from 0.4% by weight to 4.0% by weight of silver in the impregnation solution is not overlapped with the prior art limitation, removing step (d) being carried out using a centrifuge, the surfactant being one or more of low foam surfactants, sulfates or sulfonates are unspecified in the prior art . ..

Krijger teaches that improved supported silver catalysts are prepared by impregnating a support with a solution of a reducible silver compound and passing the impregnated support, in the presence of a reducing agent, through a fluidized bed of inert particulate solids at an elevated temperature.(see abstract)

Suitable reducing agents which must be present during the rapid drying step, comprise, for example, hydrazine and hydroxylamine. Organic reducing agents are, however, generally preferred. These include, for instance, ethanolamine, methanol, isopropyl alcohol, acetone, formaldehyde, acetaldehyde, formic acid, and the like. Preferred organic reducing agents comprise polyhydric alcohols. such as ethylene glycol, propylene glycol, butylene glycol, polyvinyl alcohol, polyethylene glycol, polypropylene glycol, glycerol, glucose and sucrose and the like. The presence of the reducing agents during the rapid-drying treatment is as a rule most advantageously ensured by adding them to the solutions of silver compounds used to impregnate the support materials. The impregnating solution may comprise the reducing agent as such as vehicle for a silver compound reducible under the defined drying conditions. In general, the impregnating solution will comprise in addition to the reducing agent, a solvent in which the silver compound possesses appreciable solubility and which is substantially inert under the conditions of the rapid drying-reducing step. Water is a suitable inert solvent, and aqueous impregnating solutions are preferably employed. When polyhydric alcohols are employed as reducing agents, their incorporation in aqueous impregnation solutions is very beneficial, since these surfactants, for example, ethylene glycol, significantly facilitate the homogeneous penetration of the solutions into the smallest pores of the supports. The weight ratio of reducing agent to water in the aqueous suitable impregnating solutions may vary within wide limits, provided the amount of reducing agent is balanced with the amount of silver compound in the solution in order to give appropriate deposition of silver during the drying treatment. Ratios by weight of water to reducing agent in the approximate range of 20.80 to 80:20 are generally most effective.
After impregnation of the support but before the impregnated support is subjected to the rapid drying reducing step, any excess of impregnation liquid is removed by suitable means which may comprise one or more steps such as decantation, centrifuging, filtration or similar procedure. A certain degree of predrying of the impregnated support may be tolerated provided, however,
that such predrying does not remove any substantial amount of reducing agent absorbed in the pores of the carrier.
The rapid drying step, involving simultaneous reduction of the silver compound, is carried out at conditions of very high evaporating efficiency which enable the reducing agent to form the characteristic deposit of metallic silver from the impregnating solution.(see col.  3 ,line 33 to col. 4, line 8)
EXAMPLE I 150 g. of commercial alpha-alumina having a pore volume of 0.17 cmfi/g. and a surface area of less than 1 m. /g., in the form of pellets having a diameter of 5 mm., was impregnated with an aqueous solution of 0.62 g. lithium hydroxide in 25.5 ml. water. The pellets were then calcined at 450 C. for two hours; they contained 0.26% w. Li O. The pellets so obtained were then impregnated with a solution of 25.5 g. silver nitrate in a mixture of 19.1 g. water and 7.1 g. ethylene glycol.
In a vertically placed cylindrical reactor having a diameter of 4 cm. and a length of 72.5 cm., 500 g. of a powdered commercial alpha-alumina having a maximum particle diameter between 0.053 and 0.297 mm., a pore volume of 0.18 cm. /g. and a surface area of less than 1 mF/g. was fluidized by means of a stream of air. The reactor contents were kept at a temperature of 600 C.
6 The height of the column of fluidized particles in the reactor was about 50 cm.
The impregnated pellets were dropped through the fluidized bed at a rate of about 1500 g./h. The residence time of each pellet in the fluidized bed was between 5 and 15 seconds.
The resulting catalyst pellets collected at the bottom of the cylindrical reactor. The solvents originally present in the impregnated pellets charged to the fluidized bed had been thoroughly removed, since heating of the resulting catalyst pellets at 500 C. for six hours resulted in a weight loss of only 0.6 g.
The catalyst pellets so obtained showed good catalytic activity in the oxidation of ethylene to ethylene oxide with the aid of oxygen, as shown by the following experiment. g. of the catalyst pellets were broken to particles having a diameter of 0.6-1.2 mm., and of these particles a fixed bed was prepared. Over this bed a stream consisting of 25% m. ethene, 8.7% 111. oxygen and 66.3% m. nitrogen (and containing 0.38 p.p.m. of chlorinated polyphenyl) was led at a velocity of 104 b. gas per kg. catalyst per hour, a temperature of 275-278 C. and a residence time of 9.7 seconds.
The ethylene conversion was 5%, the selectivity to ethylene oxide was 66.1% of the ethylene converted as in Claim 2, the remainder of the ethylene converted being oxidized to carbon dioxide.(see cols 5-6, example 1)
Furthermore, Wikipedia describes that surfactants are compounds that lower the surface tension (or interfacial tension) between two liquids, between a gas and a liquid, or between a liquid and a solid. Surfactants may act as detergents, wetting agents, emulsifiers, foaming agents, or dispersants. (see page 1, the first paragraph)
Anionic surfactants contain anionic functional groups at their head, such as sulfate, sulfonate, phosphate, and carboxylates. Prominent alkyl sulfates include ammonium lauryl sulfate, sodium lauryl sulfate (sodium dodecyl sulfate, SLS, or SDS), and the related alkyl-ether sulfates sodium laureth sulfate (sodium lauryl ether sulfate or SLES), and sodium myrethsulfate.
Others include:
Docusate (dioctyl sodium sulfosuccinate)
Perfluorooctanesulfonate (PFOS)
Perfluorobutanesulfonate
Alkyl-aryl ether phosphates
Alkyl ether phosphates
(see page 3,  the first paragraph)

Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied Klopries et al art is that the applied art does not expressly teach the claimed amount of the surfactant added to the impregnation solution in an amount of from 0.4% by weight to 4.0% by weight of silver in the impregnation solution and , removing step (d) being carried out using a centrifuge, the surfactant being one or more of low foam surfactants, sulfates or sulfonates. The deficiencies of the Klopries are cured  partly by the Krijger and Wikipedia 
2. 	The difference between the current application and the applied Krijger art is that the applied art does not expressly teach the claimed amount of the surfactant added to the impregnation solution in an amount of from 0.4% by weight to 4.0% by weight of silver in the impregnation solution and the surfactant being one or more of low foam surfactants, sulfates or sulfonates The deficiencies of the Krijger are cured  partly by the Klopries and Wikipedia.
3.	The difference between the current application and the applied Wikipedia art is that the applied art does not expressly teach the claimed process for preparing a silver containing catalyst  amount of the surfactant added to the impregnation solution in an amount of from 0.4% by weight to 4.0% by weight of silver in the impregnation solution and the use of alpha- alumina and removing step (d) being carried out using a centrifuge . The deficiencies of the Wikipedia  are cured  partly by the Klopries and Krijger.

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 1, with respect to the lack of disclosing the claimed amount  of the surfactant range being added to the impregnation solution in terms of silver weight, The prior art does teach that 4.0 g of laurylamine ethoxylate (10 mol of ethylene oxide/mol of laurylarnine ), which is an equivalent to 0.35 wt.% of the total amount of silver added as silver nitrate as shown in example 1(see col. 5-6, example I).    The claimed ranges and  prior art do not overlap  but are close enough that one skilled artisan in the art would have  expected them to have a similar reaction condition. Furthermore, the limitation with respect to the percent by weight does not impart patentability to the process when such values are those which  would be determined by  one of ordinary skill in the art  in achieving optimum condition for preparing the catalyst  The percent by weight is well-understood by those of ordinary skill in the art to be a result-effective variable, especially when attempting to control  the preparation of the silver catalyst  by selecting the optimum  percent by weight range of the surfactant . Therefore, it would have been obvious to the skilled artisan in the art to be motivated to control the optimum surfactant range by routine experimentation for the preparation of the silver catalysts  This is because the skilled artisan in the art would expect such a manipulation to be within the purview of  the skilled artisan in the art.
Regarding the Claim 3, with respect to the lack of disclosing removal step (d) being carried out using a centrifuge, the Krijger does teach that any excess of impregnation liquid is removed by suitable means which may comprise one or more steps such as decantation, centrifuging, filtration or similar procedure for the preparation of the silver catalys.(see col. 3 ,lines 71-74).  Thus, it is relevant to the claimed invention.
Regarding the Claim 8, with respect to the lack of disclosing the surfactant being one or more of low foam surfactants, sulfates or sulfonates, Wikipedia discloses the use of sulfates or sulfonates as surfactants in the chemical process (see page 3, the first paragraph). Thus, it is relevant to the claimed invention.


Considering objective evidence present in the application indicating obviousness or nonobviousness.
Klopries et al expressly discloses an ethylene oxide catalyst comprising a macroporous alpha alumina support silver and caesium. The catalyst is made by impregnating the support with silver in two steps (caesium is added in the second step; the impregnation solution contains a surfactant (a laurylamine ethoxylate) and excess impregnation solution is removed from the support by decanting (draining). The catalyst is dried after each step and roasted after the second step. Similarly,  Krijger does teach  the process for making the epoxidation catalyst; the alpha-alumina carrier is impregnated with a solution of a silver salt that contains a polyhydric alcohol acting as a surfactant and as a reducing agent for silver; excess solution is removed by decanting or centrifuging and the catalyst obtained is roasted in a fluidized bed. 
Both of Klopries and Krijger processes are commonly involved in the preparation of silver catalyst using an alpha-alumina support and a surfactant, while Wikipedia describes that surfactants act as detergents, wetting agents, emulsifiers, foaming agents, or dispersants during  the chemical process.
Furthermore, Krijger does offer guidance that any excess of impregnation liquid is removed by suitable means which may comprise one or more steps such as decantation, centrifuging and Wikipedia does point out that the availability of using  sulfates or sulfonates as surfactants in the chemical process
 So, if the skilled artisan in the art had desired to develop the preparation of a silver catalyst in the presence of  sulfates or sulfonates surfactants by means of removing any excess of impregnation liquid by centrifuging more efficiently, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teachings of Krijger’s centrifuging process along with Wikipedia’s of  sulfates or sulfonates surfactants as  alternatives  into the Klopries et al  silver catalyst. This is because the skilled artisan in the art would expect such  combined processes to be successful and feasible as guidance shown in the prior art. 

Conclusion
Claims 1-8, 11-14 are rejected. 
Claims 15-16 are withdrawn from consideration.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	6/15/2022